Fourth Court of Appeals
                                San Antonio, Texas

                                      JUDGMENT
                                    No. 04-17-00428-CV

                                       Javier MORA,
                                         Appellant

                                             v.

                                       Anna MORA,
                                         Appellee

                 From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2001CI00776
                         Honorable Peter A. Sakai, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that appellee Anna Mora recover her costs of this appeal from
appellant Javier Mora.

       SIGNED October 10, 2018.



                                              _____________________________
                                              Rebeca C. Martinez, Justice